UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6435


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRYANT KELLY PRIDE, a/k/a Pride,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:08-cr-00024-JPJ-RSB-2)


Submitted:   September 9, 2015           Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryant Kelly Pride, Appellant Pro Se.    Jennifer R. Bockhorst,
Zachary T. Lee, Assistant United States Attorneys, Mary Kathleen
Carnell, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bryant      Kelly    Pride    appeals     the    district     court’s   order

granting his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence. *       We have reviewed the record and find no reversible

error.          Accordingly, we affirm for the reasons stated by the

district court.         United States v. Pride, No. 1:08-cr-00024-JPJ-

RSB-2 (W.D. Va. filed Mar. 3, 2015; entered Mar. 4, 2015).                        We

deny       as    unnecessary      Pride’s    motion     for   a     certificate   of

appealability.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      this    court   and   argument      would   not   aid   the   decisional

process.



                                                                            AFFIRMED




       *
       Although Pride noted an appeal from the district court’s
order, he has proffered no argument on appeal specifying any
error by the district court in granting his motion.



                                            2